Del Valle &Assoctates:

Attorneys at Law
445 Park Avenue

New York, New York 10622

(212)}481-1900
‘Telestore Del Valle, Jr.

Michael J. Sinka
Lawrence D. Minasian

Lucas E. Andina

William Cerbone

Luis N. Colon

Hon. Robert A. Sackett
of counsel

March 10, 2020

The Honorable Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
-Via ECF-
Re:

Dear Judge Ramos,

Email: tdvesq@aol.com

Fax. (212)481-4853

Leticia Silva
Legal Assistant

MEMO ENDORSED

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #

DATE-FILED: March 10. 2020

USA v. Jonathan Saldivar
19 Cr. 612 (ER)

Our office represents Mr. Jonathan Saldivar in the above referenced matter.

On July 31, 2019, Mr. Saldivar was released on a $50,000.00 Personal Recognizance Bond,
secured by two financially responsible persons, As part of his bail conditions, Mr, Saldivar has
travel restricted to the Southern and Eastern Districts of New York, and the Eastern District of
Pennsylvania, with Pretrial Supervision, among other conditions of release.

Mr, Saldivar’s mother, Johanny Xiomara Sanchez Moya, has a few medical conditions for
which the doctor recommends his presence for emotional support. (See doctor’s letter attached)

Mr. Saldivar respectfully requests his conditions of release be modified to allow him to
travel to the Dominican Republic to be with his mother for five (5) days, from April 2, 2020 to
April 6, 2020. Also, the temporary return of his passport to be able to travel.

U.S. Pretrial Services Officer Marlon Ovalles takes no position to this request and reports
that Mr. Saldivar remains in full compliance, has tested negative on all drug tests, and remains

employed.

The government, by way of A.U.S.A. Juliana Murray, objects to these requests by the

defendant.

 
Thank you for your consideration.

 

cetfully-spbmitted,

VILA LO,
Telesforo Del Valle, Jr., Esq. /
Attorney for Defendant,

Jonathan Saldivar
Ceo. A.U.S.A. Juliana Murray, Esq.

US. Pretrial Services Officer Marlon Ovalles

 

Mr. Saldivar's request for leave to travel internationally
in April 2020 is DENIED. The Clerk of Court is
respectfully directed to terminate the letter motion,
Doc. 28.

It is SO ORDERED.

ZZ

Edgardo Ramos, U.S.D.J.
March 10, 2020

 

 

 

 

 

 

 
